131 F.3d 151
97 CJ C.A.R. 3276
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James Elmer DOBSON, Plaintiff-Appellant,v.Ron WAUGH, in his official capacity as Justice of the Peacefor Crook County;  Terrence L. O'Brien, in his officialcapacity as Judge, Sixth Judicial District, Crook County;Dan Price, II, in his official capacity as Judge, SixthJudicial District, Crook County Jailer;  Brian Moorhouse, inhis official capacity as former Crook County Jailer;  StevenStahla, in his official capacity as Crook County Sheriff;Ty Stutzman, in his official capacity as Crook County DeputyAttorney;  Bill Rice, in his official capacity as CrookCounty Deputy Attorney;  Dale Sander, in his officialcapacity as Crook County Deputy Sheriff;  April Gies, in herofficial capacity as Crook County Deputy Sheriff;  DouglasDeskin, in his official capacity as Wyoming Department ofTransportation Highway Patrol Officer, Defendants-Appellees.
Case No. 97-8034
United States Court of Appeals, Tenth Circuit.
Dec. 9, 1997.

Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has unanimously determined that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff James Elmer Dobson appeals the district court's dismissal without prejudice of his 42 U.S.C. § 1983 claims against three of the twelve defendants.  As this dismissal was not a final, appealable order, in the absence of certification under Fed.R.Civ.P. 54(b), we dismiss the appeal for lack of jurisdiction under 28 U.S.C. § 1291.  See Hutchinson v. Pfeil, 105 F.3d 566, 569 (10th Cir.1997) ("Under [28 U.S.C. § ] 1291, we have jurisdiction only over 'final' decisions of the district court, where finality is controlled by Fed.R.Civ.P. 54(b).");  Harolds Stores, Inc. v. Dillard Dep't Stores, Inc., 82 F.2d 1533, 1541 (10th Cir.)  ("An order that adjudicates fewer than all the claims raised is not a final, appealable decision unless the district court certifies it under Rule 54(b)."),  cert. denied, 117 S.Ct. 297 (1996).


4
For the foregoing reasons, we DISMISS Mr. Dobson's appeal for lack of jurisdiction.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3